Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Statement of Reasons for Allowance
The claims have been amended to limit the molar ratio of carboxyl groups from A and C to nitrogen atoms from B to 1.0 to 1.2, while expanding the ratio of C to B to 1.0 to 1.6. This amendment includes Dispersants A-C of Table 2 within the scope of the claim. Dispersant A leads to a lower soot effective concentration than the comparative dispersants prepared using TETA, and Dispersants B and C lead to lower soot effective concentrations than the comparative dispersants prepared using TEPA. The amendments exclude dispersants with a CO/N ratio of greater than 1.2, which gives inferior results in both Comparative Dispersant 2 and Dispersant D. While the inventive examples do not include a TETA-derived dispersant with a CO/N ratio of 1.2, it is apparent from the trend in Dispersants A and I-L that increasing the PIBSA/Polyamine (A/B) and/or C/B ratios in order to achieve a CO/N ratio of 1.2 would be expected by one of ordinary skill in the art to further decrease the soot effective concentration. It is also noted that for the TETA-derived dispersants, the CO/N ratio is the average of the A/B ratio (minimum 1.2) and C/B ratio (minimum 1.0), and therefore constrained to a minimum of 1.1, as exemplified in Dispersant A. For the TEPA-based dispersants, it is apparent from the trend in Dispersants B-G that lowering the A/B and or C/B ratio in Dispersant B in order to achieve a CO/N ratio of 1.0 would lead to similar or further improved results. The declaration of Loper filed 1/5/21 establishes that the reactant C prima facie case of obviousness made in the previous office action. The claims are therefore allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES C GOLOBOY whose telephone number is (571)272-2476.  The examiner can normally be reached on M-F, usually about 10:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PREM SINGH can be reached on 571-272-6381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/JAMES C GOLOBOY/Primary Examiner, Art Unit 1771